Citation Nr: 0527600	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-08 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945, and from January 1950 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hypertension.  In September 
2003, the Board remanded the appeal for further development.

During the course of the appeal, jurisdiction of the case was 
transferred from the RO in Winston-Salem, North Carolina, to 
the RO in Baltimore, Maryland.


FINDINGS OF FACT

Hypertension was not shown in service or within one year 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service; and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the March 2004 notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  In this regard, the letter informed the 
veteran of the information and evidence necessary to 
substantiate a claim for service connection and of his and 
VA's duties in obtaining evidence.  The letter also asked him 
to send any evidence in his possession that pertains to his 
claim.

The Board notes that the veteran moved during the pendency of 
this appeal.  In this regard, the Board observes that the 
VCAA notice letter, sent to the veteran's latest address of 
record, was not returned as undeliverable.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the 
law requires only that VA mail notice and then presume the 
regularity of the administrative process 'in the absence of 
clear evidence to the contrary'").

In addition, VA provided the veteran with a copy of the 
appealed November 2001 rating decision, May 2002 statement of 
the case, September 2003 Board remand, and June 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and non-VA medical 
records, a VA examination report, and statements made by the 
veteran in support of his claim.  In this regard, the Board 
observes that all available service medical records and 
private medical records have been associated with the claims 
file.

Moreover, the record shows that VA has made reasonable 
efforts to afford the veteran a VA examination in conjunction 
with this appeal.  In May 2003 and March 2004 letters, sent 
to the veteran's latest address of record, VA informed the 
veteran of the consequences of failing to report for a 
scheduled VA examination, i.e., that his appeal may be 
denied.  The letters were not returned as undeliverable.  In 
September 2004, the veteran was sent a letter notifying him 
of a scheduled VA examination; the letter was returned as 
undeliverable; and the veteran did not report for the 
examination.  An October 2004 VA treatment note reflects that 
the veteran moved and contains his new address.  In a May 
2005 letter, the veteran was notified of a new VA 
examination.  This notice was sent to the veteran's new 
address and was not returned as undeliverable.  See 
Mindenhall, supra.  The veteran did not report for the 
examination.  In this regard, the Board observes that VA's 
duty to assist is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Given the above, the Board concludes that a reasonable effort 
has been made to properly inform the veteran of what is 
needed to adequately develop his claim with respect to a VA 
examination.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

If hypertension manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In this case, the veteran contends that his hypertension 
began during active service.  On his July 2000 application, 
he stated that he had been diagnosed and treated for 
hypertension while on active duty and that it has gotten 
progressively worse.  In addition, on his December 2001 
notice of disagreement, the veteran stated that his 
hypertension had begun while on active duty and that it has 
been chronic since then.  Lastly, on his June 2002 VA Form 9, 
he added that he began taking medication to control high 
blood pressure in 1964.  

After review, the Board finds that the veteran's hypertension 
did not have its onset during either period of active 
service.  

Regarding the veteran's first period of active service, 
ending in December 1945, the Board notes that his service 
medical records are negative for complaints, diagnoses, or 
treatments related to hypertension or high blood pressure.  
In particular, a December 1945 separation examination report 
reflects blood pressures of 114/76 and 118/72, and a normal 
chest X-ray.

As for his second period of active service, from January 1950 
to August 1969, his service medical records are likewise 
negative for complaints, diagnoses, or treatments related to 
hypertension or high blood pressure.  In particular, a May 
1959 hospitalization report reflects blood pressures of 
116/80 and 110/70 and that there was no fluctuation in his 
blood pressure.  The Board notes that the veteran was 
hospitalized for injuries suffered in an automobile accident, 
not related to hypertension or high blood pressure.  In 
addition, an August 1965 entry in the service medical records 
reflects that examination found the veteran to be physically 
qualified and that an October 1964 chest X-ray was negative.  
Further, a September 1965 entry reflects that a chest X-ray 
taken the day before was read as negative.  Lastly, his 
August 1969 separation examination report reflects a blood 
pressure of 124/84, an electrocardiogram (EKG) within normal 
limits, an essentially negative chest X-ray, and no findings 
related to hypertension or high blood pressure.

The above evidence shows that the veteran's hypertension did 
not have its onset during either of the veteran's periods of 
active service.

In addition, the Board finds that the veteran's hypertension 
did not have its onset within one year after separation from 
either period of active service.  In support of this finding, 
the Board notes the following evidence of record.  

A March 1973 VA ophthalmology note reflects that the veteran 
has essential hypertension.  

A November 1973 VA treatment note reflects that the veteran 
needed a 3-day blood pressure check.  The readings were 
180/120 and 178/120.

A May 1974 VA treatment note reflects a blood pressure of 
140/90, and that the veteran reported no history of 
hypertension.  The diagnosis was high blood pressure, 
untreated.

An August 1978 VA treatment note reflects a history of high 
blood pressure for the past 2 years.

A February 1981 VA treatment note reflects a history of high 
blood pressure since 1970 without medications.

An October 1983 private medical record reflects a history of 
high blood pressure since around 1970.

The above evidence shows that the first diagnosis of 
hypertension is contained in a March 1973 VA ophthalmology 
note.  The Board observes that this is over 3 years after 
separation from the veteran's second period of active 
service.  Furthermore, the Board notes the November 1973 VA 
treatment note showing that the veteran needed a 3-day blood 
pressure check.  The Board observes that this protocol is 
used to confirm a diagnosis of hypertension.  See Note 1, 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004).  Thus, the 
record indicates that the veteran did not have a diagnosis of 
hypertension prior to this time.

Moreover, because there is no medical evidence dating to 
within one year after separation from service, either first 
or second period, the veteran cannot benefit from the 
presumption of 38 C.F.R. § 3.307.  As such, the Board finds 
that the veteran's hypertension did not manifest to a degree 
of 10 percent or more within one year after separation from 
either his first or second period of active service.  

As for the statements in the treatment reports of February 
1981 and October 1983, indicating that the veteran has had 
high blood pressure since 1970, they are not supported by the 
record, which is absent treatment of symptoms related to 
hypertension or blood pressure prior to 1973.  In this 
context, the Board points out that the May 1974 VA treatment 
note reflects the veteran's report of having no history of 
hypertension.  This statement is more contemporaneous with 
the earlier treatment reports of record dated in 1973, as 
well as any other treatment prior to that time for that 
matter.  Thus, the Board finds the May 1974 statement, 
indicating no prior history of hypertension, to be more 
probative than the later 1981 and 1983 reports.

Similarly, the Board also finds the August 1978 statement, 
indicating high blood pressure for the past two years, to be 
more probative than the later 1981 and 1983 reports.  In this 
regard, the Board notes its inaccuracy (the record showing 
that the veteran has had high blood pressure for the past 
five years); however, the Board observes that the statement 
is still more contemporaneous with earlier treatment than the 
1981 or 1983 report.  More importantly, the statement 
supports the finding that the veteran's hypertension did not 
have its onset within one year of discharge.

Lastly, the Board finds that the veteran's hypertension is 
not otherwise related to his periods of active service.  In 
this regard, the veteran has not submitted competent medical 
evidence of a relationship between his hypertension and 
either period of active service.  Moreover, as discussed 
earlier, the veteran failed to report to a scheduled VA 
examination that might have provided insight into the 
etiology of his hypertension.  Thus, the veteran's failure to 
cooperate with VA has made it impossible to obtain the 
evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, supra at 
193.  As a result, the Board is now compelled to adjudicate 
the claim based on the existing record, which is negative for 
any competent evidence linking the veteran's hypertension to 
his periods of active service.  

The Board acknowledges the veteran's contention that he has 
had hypertension since active service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


